Title: To John Adams from Oliver Wolcott, Jr., 6 October 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Phila. Oct 6th. 1797

I arrived home on Saturday evening with my family;—I did not arrive at New York so soon as was expected by one day, this rendered it impossible for me to pay my respects to the President without being detained on the Road till this week, which would have been very inconvenient,
I am desired by Genl. McPherson to inform the President that the Troops of the City & vicinity are desirous of proving their respect, by escorting the President from Trenton to this City;—That seasonable & proper arrangements may be made, it is desireable to know when the President will pass the Delaware—I have conjectured that it will most probably happen on Saturday; if convenient & acceptable I shall be happy in giving precise Notice.
There appears to be as good Spirit among all the people of any consideration & although I fear that the Compliment will be fatiaguing, yet it will be so gratifying to the Escorts & to the Citizens, if the President can take measures for arriving before Evening—that I cannot forbear to express a  wish hope, that it will somehow be consistent with tolerable convenience to the President & family to comply with their wishes.
I have the honour to be with / perfect deference, / Dear Sir, your obedt servt.

Oliv Wolcott jr